Smith, C. J.
delivered the opinion of the court.
The appellee exhibited his bill in the court below against the appellants, praying that they be decreed to refund the amount of a number of warrants alleged to have been fraudulently issued by the county superintendent of education and the clerk of the the board of supervisors of Bolivar county against the public school fund, and fraudulently collected by Fred Clark. The bill in substance alleges that the county superintendent, with intent to defraud Bolivar county and the public school. fund thereof, issued a number of pay certificates to persons with whom he had not contracted for teaching in the public schools, and who in fact had not, to the county superintendent’s knowledge, taught therein, which certificates were issued without his having prior thereto filed with the clerk of the board of supervisors a list of the teachers with whom he had contracted as required by law; that the clerk of the board of supervisors, knowing that this list had not been filed with him, nevertheless issued warrants upon the public school fund .in accordance with the certificates, and delivered them to Fred Clark, who received and *395collected them with intent to defraud Bolivar county and the school fund therof.
A general demurrer was interposed by all of the defendants, and separate special demurrers by Clark and by the clerk of the board of supervisors, all of which were overruled, and an appeal granted to this court to settle the principles of the case.
The grounds upon which it is sought in the- brief of counsel for the appellants to obtain a reversal of the decree overruling the joint demurrer are: First, that the revenue agent is without authority, under section 4738, Code of 1906 (section 7056, Hemingway’s Code), to institute this suit; and, second, that it does not appear that the warrants were issued by the county superintendent and collected by Clark with any intent to defraud, in neither of which is there any merit: the case of Lincoln County v. Green, 111 Miss. 32, 71 So. 171. being not here in point.
For Clark it is said that, it does not appear that he “was the recipient of any benefit from the collection of any of the warrants.” . The bill does not allege what disposition Clark "made of the money collected by him, but it does allege that he knew that the warrants had been unlawfully issued, and that they were received and collected by him with intent to defraud the county, and this, if true, is sufficient to render him liable to account therefor.
The demurrer of the clerk of the board of supervisors, however, should have been sustained. The only ground upon which he is sought to be held liable is that when he issued the warrants he knew that the county superintendent had not filed with him the' list of persons with whom contracts for the teaching of the public schools had been made, as required by section 4497, Code of 1906 (section 7574, Hemingway’s Code). The failure of a county superintendent to comply with this statute does not deprive1 a school-teacher of the right to compensation for teaching a public school, and *396section 4566, Code of 1906 (section 7382, Hemingway’s Code), makes it mandatory upon the clerk of the board of supervisors to issue a warrant upon the treasury for the amount of each pay certificate issued by the county superintendent and presented to him.
The decree of the lower court will be affirmed as to all of the defendants except the clerk of the board of supervisors, and as to him will be reversed and the cause remanded, with leave to the appellants to answer within thirty days after the filing of the mandate in the court below.

Affirmed,


Reversed and remanded